            Case 1:20-cv-08495-JPC Document 9 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DANIEL RETTER, individually, and on behalf of all                      :
others similarly situated,                                             :
                                                                       :
                                    Plaintiff,                         :    20-CV-8495 (JPC)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BOLIVARIAN REPUBLIC OF VENEZUELA,                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a letter from Plaintiff seeking to adjourn the Initial Pretrial

Conference (“IPTC”) scheduled for January 14, 2021 because “Defendant has failed to appear,

answer or otherwise defend this action, its time for doing so having since expired,” and expressing

his intent to file a motion for class certification and/or default judgment. (Dkt. 8.)

        Plaintiff represents that service of process on Defendant was effectuated on November 19,

2020. (Id.; see also Dkt. 7.) Under the Foreign Sovereign Immunities Act (“FSIA”), which

“provides the sole means for effecting service of process on a foreign state,” Lovati v. Bolivarian

Republic of Venezuela, No. 19 Civ. 4793 (ALC), 2020 WL 6647423, at *2 (S.D.N.Y. Nov. 11,

2020), a foreign state has sixty days to answer a complaint, see 28 U.S.C. § 1608(d). Accordingly,

assuming service was proper in this case, it appears that Defendant’s time to answer has not expired,

and it in fact has until January 18, 2021 to answer the Complaint.

        However, in order to allow Defendant additional time to appear and answer the Complaint

before the IPTC, it is hereby ORDERED that the IPTC scheduled for January 14, 2021 is

ADJOURNED to February 23, 2021 at 10:30 a.m. In the event that Defendant does not appear by
           Case 1:20-cv-08495-JPC Document 9 Filed 01/06/21 Page 2 of 2




that date and Plaintiff seeks to file a motion for default judgment, Plaintiff must, at the time he files

a proposed certificate of default, file a letter of no more than two pages explaining why his elected

method of service was proper under the FSIA.

       SO ORDERED.

Dated: January 6, 2021                                 __________________________________
       New York, New York                                       JOHN P. CRONAN
                                                              United States District Judge




                                                   2
